Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 3/24/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
New rejections have been made in this office action that is not necessitated by claim amendments, therefore the action is non-final.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub.2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1).
Lisowsky et al. discloses disinfection and decontamination agent comprising at least one vitamin, at least one metal ion, at least one active-surface compound, and at 
Lisowsky does not teach use of gellant such as agarose or carrageenan as claimed.
Leung et al. teaches bioadhesive antibacterial wound healing composition, see title. The reference teaches use of stabilizing agents such as carrageenan and guar gum and the like, in an amount ranging from 0.01 to about 2% and this amount overlaps with the claimed amount and in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize stabilizing agents or polysaccharides such as carrageenan and agarose into the antiseptic formulation of Lisowsky et al. as taught by Leung et al. and Hersel et al. One of ordinary skill would have been motivated to do so because Lisowsky teaches thickening agents can be used in an antiseptic formulations and Leung teaches use of carrageenan for stabilization of the antibacterial wound healing composition and Hersel teaches use of hydrogel for making a composition comprising antibacterial and agarose or carrageenan. Utilization of known compound would have provided predictable results of stabilization. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Since Lisowsky teaches vitamin ranges in an amounts of 0.1mM to 1000mM, metal ion from 0.01mM to 100mM and surface-active from 0.01 to 35wt. %, it would have been obvious to one ordinary skill to have optimized the amounts by performing experimental manipulations in order to obtain optimum antiseptic effect.

Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lisowsky et al. (US PG pub. 2012/0107415 A1) in view of Leung et al. (USP 6,329, 343) and further in view of Hersel et al. (US PG pub. 2006/0002890A1) and Goldberg et al. (USP 5,194,262).

Lisowsky as discussed above teaches use of thickening agents such as polyacrylates. 
Goldberg et al. teaches use of bioadhesives such as polyvinyl alcohol, polyhydroxymethacrylate and cellulose which can be used in cream preparation, see claim 5 and 10.
It would have been obvious to one of ordinary skill to have utilized poly-N-isopropylmethacrylate or polyhydroxymethacrylate into the antiseptic topical composition of Lisowsky et al. One of ordinary skill would have been motivated to do so because Lisowsky teaches use of polyacrylates and Goldberg teaches use of the specific acrylate, polyhydroxymethacrylate. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Applicant’s arguments are moot in light of new rejections made above. Leung and Hersel et al. teach use of stabilizing agents as discussed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612